UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:December 9, 2011 HANCOCK FABRICS, INC. (Exact name of registrant as specified in its charter) Delaware 1-9482 64-0740905 (State of or other jurisdiction of incorporation) (Commission File Number) (IRS Employer I.D. No.) One Fashion Way Baldwyn, Mississippi (Address of principal executive offices) (Zip Code) (662) 365-6000 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On December 9, 2011, Hancock Fabrics, Inc. issued a press release announcing fiscal 2011 third quarter results for the period ended October 29, 2011.A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K and shall not be deemed to be “filed ” for any purpose. Item 9.01 Financial Statements and Exhibits (d)Exhibits Item No. Exhibit Index Press release issued by Hancock Fabrics, Inc. dated December 9, 2011, announcing the Company’s financial results for the third quarter of 2011 Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HANCOCK FABRICS, INC By: /s/Robert W. Driskell Robert W. Driskell Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) Date: December 9, 2011
